NO. 07-10-00089-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

JULY
15, 2010
 

 
DESIGNER TREE SERVICE AND DION MAEDA, APPELLANTS
 
v.
 
YASMINE BRECHEEN, APPELLEE 

 

 
 FROM THE 181ST DISTRICT COURT OF POTTER
COUNTY;
 
NO. 96,534-B; HONORABLE RICHARD DAMBOLD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellants, Designer Tree Service and
Dion Maeda, filed a motion to dismiss their appeal.  In the motion, counsel for appellants states
he conferred with counsel for appellee about the
merits of the motion and counsel for appellee agrees.

The motion to dismiss is granted and
the appeal is dismissed. Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against the
party incurring them.
 
Having dismissed the appeal at
appellants’ request, we will not entertain a motion for rehearing and our
mandate will issue forthwith.
 
                                                                                                James
T. Campbell
                                                                                                            Justice